 

Case 1:03-cr-01256-JFK . Document 257 Filed 03/01/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

     
   

 

eee eee eee eee eee eee eee eee XK
U.S.A a
#03 .CR 1256 (JFK):
~V- me . . an, Seed ER FHS EMAL AS RESET AT NASB Spa al
Agron Gjidija ir ap
Fh cop oh a bp
fe HOMLLN PILED
g
on X |

The VOSR conference in this case, set for Wednesday, March 10, 2021,

has been rescheduled from 11:30.to 11:15 a.m. in person, in Courtroom 20-C

SO ORDERED.

Dated: New York, New York

BA

' JOHN F, KEENAN '
United States District Judge

 

 

 

 
